Citation Nr: 1528432	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-41 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to special home adaption grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1943 to October 1945.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This case was most recently before the Board in July 2014, when a claim for special monthly compensation based on the need for the regular aid and attendance of another person was granted.  The Veteran's claim for entitlement to special home adaptation grant was remanded again for further development.  

As originally stated in an August 2012 Remand, in filing his housing claim, the Veteran specifically filed for a special home adaptation grant.  However, in his April 2010 notice of disagreement and October 2010 substantive appeal, the Veteran appeared to argue that he was entitled to specially adapted housing, which is a separate benefit with different entitlement criteria.  

The issue of entitlement to specially adapted housing has been raised by the record (see prior August 2012 and July 2014 BVA Remands), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In August 2012 and July 2014 BVA Remands, the Board directed the AOJ to adjudicate the Veteran's claim of entitlement to specially adapted housing after conducting any development deemed necessary.  The Board then directed the AOJ to readjudicate the issue of entitlement to special home adaptation grant.  

The AOJ has still not adjudicated the Veteran's claim of entitlement to specially adapted housing despite multiple remands to accomplish this task.  As explained in the August 2012 and July 2014 Remands, the issues of entitlement to special home adaptation grant and entitlement to specially adapted housing are inextricably intertwined.  

Because the August 2012 and July 2014 Remands directed that this be accomplished, the Veteran has a right, as a matter of law, to an adjudication of whether the Veteran is entitled to specially adapted housing benefits.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Adjudicate the Veteran's claim of entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a) as implemented at 38 C.F.R. § 3.809.  If the claim is not granted, allow (for the entire appeal period) for the Veteran to appeal the denial.  Only certify this issue to the Board if the claim is not granted and the Veteran perfects an appeal to the Board.  

2.  Then, readjudicate the issue of entitlement to special home adaptation under 38 U.S.C.A. § 2101(b) as implemented at 38 C.F.R. § 3.809a.  If the benefit sought is not granted, provide the Veteran with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issue to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


